 CAPITAL BAKERS, INC.CapitalBakers,Inc.andLocal 776, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Case4-CA-4956December 16, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn September 10, 1969, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding granting General Counsel's Motion forSummary Judgment on the ground that there are nounresolved issues requiring an evidential hearing andfinding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended.The TrialExaminer recommended thattheRespondent cease and desist from such unfairlabor practices and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board having reviewed the Trial Examiner'sDecision,the exceptions and brief, and the entirerecord in this case and in the representation case,agrees with the Regional Director's findings as tothe appropriate unit and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Capital Bakers,Inc.,Harrisburg,Pennsylvania,itsofficers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner'sRecommended Order,as modified below.'259TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On a charge filed June24, 1969, by Local 776, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, hereinafter called theUnion, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 4, issued a complaint datedJuly 16, 1969, against Capital Bakers, Inc., hereinaftercalledRespondent, alleging that the Respondent hadengaged inand wasengaginginunfair labor practiceswithin the meaning of Sections 8(a)(5) and (1) and 2(6)and (7) of the National Labor Relations Act, as amended.Copies of the charge, complaint and notice of hearingbeforeaTrialExaminerweredulyserveduponRespondent. The complaintallegesthat the Union havingbeendulycertifiedby theBoard astheexclusivebargainingrepresentative of Respondent's employees in anappropriate unit requested and is requesting Respondentto bargainwith it and that Respondent has refused and isrefusing to bargain collectively with the Union as suchexclusivebargainingrepresentative.By its timely answerRespondent admitted certainallegationsof the complaintbut denied the validity of the certification, the fact of theUnion's demand to bargain and that it refused to bargainand affirmatively contended that it had committed nounfair labor practice as alleged and that the complaintshould be dismissed because (1) Respondent was denied afull and fairhearing concerningthe determination of anappropriate unit in Case 4-RC-7847 (2) the RegionalDirectorerredinhisunitdeterminationandhisdeterminationwas arbitrary and capricious (3) TheNationalLaborRelationsBoardarbitrarilyandcapriciously declined to review the Regional Director'sDecisionand Direction of Election and (4) the electionwas invalidly conducted and its results are null and void.On August 7, 1969, counsel for the General Counselmoved for a Summary Judgment, appending to his motioncopiesof the relevant documents both from therepresentation case and from the unfair labor practicecharge,includingthe demand to bargain signed by theattorney for the Charging Party and the response theretosignedbytheattorneyforRespondentstatingRespondent's positionthat the certification is invalid andthe Company is not obligated to recognize or bargain withthe Union. On August 11, 1969, Trial Examiner CharlesW. Schneiderissued hisOrder to Show Cause why theGeneral Counsel's motion should not be granted. TheOrder directs that if the Respondent files a response itshall specifically state whether it contests the authenticityor correctness of any of the exhibits attached to theGeneral Counsel'smotion.A statement in opposition totheGeneralCounsel'smotion wasthereafter receivedfrom Respondent in which it reiterated the contentions setforth in itsanswer asaffirmative defense but did notcontrovertanydocument attached to the GeneralCounsel'smotion.THE REPRESENTATION CASE'The following sentence should be substituted for fn.3 of the TrialExaminer'sDecision:In the event this Order is enforced by a judgment oftheUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board"shall read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."On September 18, 1968, the Regional Director forRegion 4 of the National Labor Relations Board, upon apetition filed by the Union, after hearing, directed anelection in a unit, hereinafter described, of employees ofRespondent and on September 19 the Regional Directorissueda correction to his Decision and Direction of180 NLRB No. 36 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDElection.On October 8, 1968, Respondent filed with theBoard a request for review of the Regional Director'sDecision and Direction of Election contending that theunit spelled out therein consisting of "all transport driversworking out of the Employer's Harrisburg, PennsylvaniaNo. 2 plant, including the transport supervisor butexcluding all other employees, guards and supervisors asdefined in the Act" is inappropriate. The Board deniedRespondent's request for review on the ground that itraised no substantial issues warranting review. ThereaftertheRespondent moved to amend the decision to updatethepayrollperiodofeligibility,whichmotionwasgranted.An election was duly conducted on March 13,1969, after which Respondent filed its Objections to theElection contending that the election was void because theunitwas inappropriate and further contending that theUnion had caused a sample ballot to be defaced therebycreating an atmosphere that made a free choice impossiblefor the employees. Respondent also contended that theelection was invalid because the Respondent was requiredtosubmit to the Regional Director the names andaddresses of the eligible voters under the Board'sExcelsiorUnderwearrule.The Regional Director on April 10, 1969, concludedthattheobjections lack substance and issued hisCertification of Representative. The Employer thereafterrequested review of the Regional Director's SupplementalDecision and Certification reiterating its contention thattheunitwas inappropriate and "submitting" that theRegional Director erred in dismissing the Respondent'scontentions with regard to the improper defacement of theNotice of Election and theExcelsiorrule but setting forthno argument with regard to the latter two issues. BytelegramdatedMay 1, 1969, the Board deniedRespondent's request for review of the Regional Director'sSupplemental Decision and Objections on the ground thatit raised no substantial issue warranting review.RULING ON MOTION FOR SUMMARY JUDGMENTRespondent resists the Motion for Summary Judgmentin essence on the ground that Respondent denies that theelectionwas held in an appropriate unit, denies that theelectionwas legally conducted and denies that thecertificationwas invalid. Accordingly Respondent deniesthat it committed an unfair labor practice in refusing tobargain since no obligation to bargain existed.By way of further answer Respondent alleged that itwas denied a full and fair hearing concerning thedetermination of the unit.'Respondent argues that it was denied a full and fairhearing concerning the determination of an appropriateunitinthebackground representationmatter.Thisargument put forth in its statement in opposition to theGeneral Counsel's Motion for Summary Judgment is thefirsttimesuchacontentionhasappearedherein.Respondent does not state in what respect it was denied afull and fair hearing nor does the Respondent suggest anyevidence that it might adduce if it were not grantedanother hearing in the representation case. Respondentdoes not appear to contend that it has newly discovered orpreviouslyunavailableevidenceorthatspecialcircumstances exist requiring a new hearing.'TheRespondent additionally argues that theMotion for SummaryJudgment is invalid because it should have been addressed to the TrialExaminer and not to the Board Respondent apparently failed to note thatthe motion was addressed to the Trial Examiner.The record reveals that a hearing was conducted in therepresentationcase.HoweverRespondent appears tocontend that it should have another hearing before a TrialExaminer, arguing that the Summary Judgment proceduresought to be invoked in this case denies Respondent dueprocess.A short answer is that where there is no issuelitigablebefore a Trial Examiner there is no matterrequiring a hearing and a hearing need not be conducted.The recent case ofPepsi-Cola Buffalo Bottling Co. v.N L R.B.,409 F.2d 676 (C.A. 2), relied on by theRespondent, does not support its contention to thecontrary. The Court therein was at pains to point out thatitsdecision did not mean that a new hearing should beheld but rather that the Board, in the unfair labor practicestageoftheproceeding,shouldmake its owndeterminationas to whether the Regional Director'sdecisionwas right,basedontherecordintherepresentation case. I must reject Respondent's contentionthat it must be given a hearing before a Trial Examiner.'In the instant case the Respondent contends that theRegionalDirector'sunitdeterminationandhisdetermination as to the validity of the election were botherroneous. In such a situation the disposition of therepresentation matter is the law of the case at this stage ofthe proceeding and is binding on the Trial Examiner.Respondent in its answer admitted the Board's jurisdictionand the existence of the labor organization; it is clearfrom its Statement in Opposition that it admits theexistence of the certification although it denies its validity.The letter of Charging Party appended to the GeneralCounsel'sMotion for Summary Judgment constitutes aclear and unequivocable demand to meet and bargain andthe Respondent's answer thereto denying any obligation torecognize and bargain with the Charging Party constitutesa refusal to meet and bargain in response to the demand.The only issue raised by Respondent in its opposition tothe motion has to do with the validity of the certification.Accordingly, there being no issue to be tried before aTrialExaminer the Motion for Summary Judgment ishereby granted.Ihereby make the following further:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Pennsylvania corporation engaged inthe production, sale and distribution of bakery products.During the past year Respondent in the course andconduct of its business operations produced and soldproducts valued in excess of $1 million of which productsvalued in excess of $50,000 were shipped directly to Statesof the United States other than the Commonwealth ofPennsylvania.Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONINVOLVEDLocal 776, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America isand at all times relevant hereto has been a labor'See the discussion of Trial Examiner SchneiderinEl-G Potato ChipCompany,Inc.173NLRB No 19,inwhich the same contention wasraised.Inote that the counsel representing the various parties therein arethe same as the counsel representing the parties herein CAPITALBAKERS,INC.261organization within the meaningof Section 2(6) and (7) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe following employees constitute a unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the Act-All transport drivers working out of the Employer'sHarrisburg,PennsylvaniaNo. 2 plant including thetransport supervisor but excluding all other employees,guards and supervisors as defined in the Act.OnMarch 13, 1969, a majority of Respondent'semployees in the appropriate unit selected the Union astheir collective-bargaining representative in a secret ballotelection conducted under the supervision of the RegionalDirector for Region 4 of the National Labor RelationsBoard. At all times since March 13, 1969, and continuingto date the Union has been the representative for purposesof collective bargaining of the employees in the said unitand by virtue of Section 9(a) of the Act hasbeen and isnow the exclusive representative of all employees in thesaid unit for purposes of collective bargaining with respectto rates of pay, wages, hours of employment and otherterms and conditions of employment.On June 11, 1969, the Union demanded thatRespondent meet and bargain with it as the representativeof the employees in the aforesaid unit and on June 19,1969,Respondent declined to do so. At all times sinceRespondent has failed to meet and bargain with theUnion. By the foregoing conduct Respondent has refusedtobargain collectively in violation of Section 8(a)(5) ofthe Act and has interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act. Theaforesaid unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act. Upon theforegoing findings and conclusions and the entire record inthe case and pursuant to Section 10(c) of the Act Irecommended the Board issue the following:ORDERA. For purposes of determining the effective period ofduration of the certification the initial year of certificationshallbe deemed tobeginon the date that Respondentcommences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit.B.Capital Bakers, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 776,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America as the exclusivebargaining representative in the following appropriateunit:All transport drivers working out of the Employer'sHarrisburg,PennsylvaniaNo. 2 plant including thetransport supervisor but excluding all other employees,guards and supervisors as defined in the Act.(b)Interferingwith the efforts of said Union tonegotiate for or represent employees in the appropriateunit as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with Local 776,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America as the exclusiverepresentative of the employees in the appropriate unitwith respect to rates of pay, wages, hours of work andother terms and conditions of employment and embody ina signed agreement any understanding reached.(b) Post at its Harrisburg, Pennsylvania, plant copies ofthe attached notice marked "Appendix."' Copies of saidnotice on forms to be furnished by the Regional DirectorforRegion 4, being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, inwriting,within20days from the receipt of thisRecommended Order what steps it has taken to complyherewith.In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "41n the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 4, in writing,within 10 days from the date of this Order, whatsteps Respondent has takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withLocal 776, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America astheexclusivebargaining representativeofallouremployees in the following appropriate unit.All transport drivers working out of the Employer'sHarrisburg, PennsylvaniaNo. 2 plant including thetransport supervisor but excluding all other employees,guards and supervisors as defined in the Act.WE WILL NOT interfere with the efforts of said uniontonegotiate for or represent the employees in theappropriate unit as the exclusive collective bargainingrepresentative.WE WILL bargain collectively with the Union as theexclusive representative of the employees and if anunderstanding is reached WE WILL sign a contract withthe Union.DatedByCAPITALBAKERS, INC.(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicate 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectlywiththe Board'sRegional Office,1700 BankersPhiladelphia,Pennsylvania19107,TelephoneSecuritiesBuilding,Walnut&JuniperStreets,215-597-7601.